 1

 2

 3

 4

 5

 6

 7

 8                         UNITED STATES DISTRICT COURT
 9                        EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA,         )   Case No. 2:20-CR-00044 JAM
                                       )
12                      Plaintiff,     )
                                       )
13        v.                           )
                                       )
14   CATHERINE STUCKEY,                )
                                       )
15                     Defendant.      )   RELATED CASE ORDER
     UNITED STATES OF AMERICA,         )
16                                     )
                        Plaintiff,     )
17                                     )   Case No. 2:21-CR-00017 JAM
          v.                           )
18                                     )
     IAN HOFFMANN,                     )
19                                     )
                        Defendant.     )
20

21        Examination of the above-entitled actions reveals that these

22   actions are related within the meaning of Local Rule 123 (E.D. Cal.

23   2005).    Accordingly, the assignment of the matters to the same

24   judge is likely to affect a substantial savings of judicial effort

25   and is also likely to be convenient for the parties.

26        The parties should be aware that relating the cases under

27   Local Rule 123 merely has the result that these actions are

28   assigned to the same judge; no consolidation of the actions is


                                       1
 1   affected.

 2        IT IS THEREFORE ORDERED that the action denominated

 3   2:21-CR-00017 MCE be reassigned to Judge John A. Mendez for all

 4   further proceedings, and any dates currently set in this reassigned

 5   case only are hereby VACATED.   Henceforth, the caption on documents

 6   filed in the reassigned cases shall be shown as 2:21-CR-00017-JAM.

 7        IT IS FURTHER ORDERED that the Clerk of the Court make

 8   appropriate adjustment in the assignment of criminal cases to

 9   compensate for this reassignment.

10        IT IS SO ORDERED.

11

12
     Dated:   May 12, 2021            /s/ John A. Mendez
13
                                      THE HONORABLE JOHN A. MENDEZ
14                                    UNITED STATES DISTRICT COURT JUDGE

15

16

17

18

19

20

21

22

23

24

25

26

27

28


                                      2
